United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
DEPARTMENT OF AGRICULTURE, POTATO
RESEARCH LABORATORY,
East Grand Forks, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-51
Issued: July 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 2, 2009 appellant filed a timely appeal from the April 14, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied her reconsideration
request as untimely filed and failing to present clear evidence of error. Pursuant to 20 C.F.R.
§ 501.2(c) and 501.3(e), the Board has jurisdiction over the nonmerit issue.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
establish clear evidence of error.

1

The most recent merit decision was the Board’s August 21, 2007 decision which affirmed denial to modify an
August 13, 2002 Office determination of appellant’s wage-earning capacity. Docket No. 07-215 (issued
August 21, 2007). On July 17, 2008 the Board denied appellant’s petition for reconsideration. Docket No. 07-215
(issued July 17, 2008).

FACTUAL HISTORY
This is the third appeal before the Board.2 In a July 11, 2005 decision, the Board found
that appellant’s August 10, 2004 request for reconsideration raised the issue of whether
modification of the Office’s August 13, 2002 wage-earning capacity determination was
warranted.3 In an August 21, 2007 decision, the Board affirmed a November 8, 2005 Office
decision denying appellant’s request for modification of the August 13, 2002 loss of wageearning capacity determination.4 The Board also affirmed an Office’s April 14, 2006 nonmerit
decision denying her request for a hearing. The facts of the case contained in the prior decisions
are incorporated by reference.
On February 19, 2009 appellant requested reconsideration. She asserted that the
August 13, 2002 loss of wage-earning capacity determination was based on an inaccurate job
description. Appellant contended that the offered position was not part time and did not include
the restrictions noted by her physician.
By decision dated April 14, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the request was not timely and that she did not present clear
evidence of error.
LEGAL PRECEDENT
It is well established that either a claimant or the Office may seek to modify a formal loss
of wage-earning capacity determination. Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous.5 The burden of proof is on the party attempting to show modification.6 There is no
time limit for appellant to submit a request for modification of a wage-earning capacity
determination.7
2

Docket No. 05-428 (issued July 11, 2005). On September 21, 1984 appellant injured her neck while in the
performance of duty. The Office accepted the claim for cervical strain and temporary aggravation of thyroid which
resolved by November 15, 1984. The Office subsequently accepted the conditions of fibrositis and fibromyalgia.
3

The Office found that appellant had been working 32 hours per week as an engineering technician with a weekly
wage of $609.72. It found that her actual earnings fairly and reasonably represented her wage-earning capacity.
Appellant retired from the employing establishment on January 3, 2005.
4

Docket No. 07-215 (issued August 21, 2007).

5

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004). See also Tamra
McCauley, 51 ECAB 375 (2000).
6

Darletha Coleman, 55 ECAB 143 (2003).

7

W.W., 61 ECAB ___ (Docket No. 09-1934, issued February 24, 2010); Gary L. Moreland, 54 ECAB
638 (2003). See also Daryl Peoples, Docket No. 05-462 (issued July 19, 2005); Emmit Taylor, Docket No. 03-1780
(issued July 21, 2004). In Peoples and Taylor, the Board determined that the claimant’s request for reconsideration
of a wage-earning capacity determination constituted a request for modification of the decision. In both cases, the
Board set aside the Office’s decision denying the claimant’s reconsideration request as untimely and remanded for
the Office to adjudicate the issue of modification of a loss of wage-earning capacity determination.

2

ANALYSIS
The Office considered appellant’s February 19, 2009 correspondence as a request for
reconsideration of the Office’s August 13, 2002 wage-earning capacity determination under 5
U.S.C. § 8128(a). It found that the request was untimely and that she did not establish clear
evidence of error.
Although appellant’s February 19, 2009 correspondence used the term reconsideration,
she contended that the August 13, 2002 wage-earning capacity determination was erroneous as
the position on which the Office based its determination was a full-time position, not part time,
and was not based on her physical restrictions. Appellant contended that the original wageearning capacity determination was in error and warranted modification. The Board finds that
her February 19, 2009 letter constitutes a request for modification of the Office’s August 13,
2002 wage-earning capacity determination and not a request for reconsideration under 5 U.S.C.
§ 8128(a). Therefore, the Office improperly adjudicated her February 19, 2009 correspondence
as a request for reconsideration subject to the one-year time limitation set forth at 20 C.F.R.
§ 10.607(a). The case will be remanded for the Office to adjudicate her request for modification
of the wage-earning capacity determination and issue an appropriate decision
CONCLUSION
The Board finds that appellant requested modification of the August 13, 2002 wageearning capacity determination.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 14, 2009 be set aside and the case remanded for further
proceedings consistent with this decision of the Board.
Issued: July 6, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

